PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/695,292
Filing Date: 26 Nov 2019
Appellant(s): PERVAN et al.



__________________
Travis Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20, 23-25, 27-28, and 30-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson et al. (US 2012/0263965) with further evidence provided by Meirlaen et al. (US 2011/0283642).
Regarding Claims 20, 23, 25, and 36, a method of producing a building panel (See Abstract), comprising: 
providing a core [2],
applying a balancing layer [3] on a first surface of the core, wherein the balancing layer has a first moisture content, wherein the balancing layer comprises a thermosetting binder applied in binder form (See page 3, paragraphs [0065] and [0082], 
applying a surface layer [1], comprising a thermosetting binder, on a second surface of the core, wherein the surface layer has a second moisture content, the surface layer is configured to be a visible surface layer (See Fig. 1 and page 4, paragraph [0084], wherein the layer is provided with a decorative print, thus clearly configuring it to be visible; and note the layer inherently has some moisture content, even if 0),
adjusting the first moisture content of the balancing layer [3] (See pages 3-4, paragraph [0082], wherein water is applied to the powder based balancing layer, thus raising the moisture content of such as layer) prior to curing by applying heat and pressure steam; and
curing the surface layer and the balancing layer by applying heat and pressure (See page 4, paragraph [0087], wherein the final step to forming the layer is curing under heat and pressure, and note the binders are thermosetting binders such as melamine formaldehyde, see page 4, paragraph [0093]).
Persson et al. teaches the formed panel is for floor and wall panels, i.e. building panels (See page 1, paragraph [0003]).  Further, Examiner submits referring to the panel as “a building panel” without further structural limitations or process steps of actually installing the panel on a building is nothing more than an intended use, and any panel capable of being installed on a building, which Examiner contends is essentially any panel, thus possesses the claimed structure. 
Although Persson et al. doesn’t explicitly recite the water added to the balancing layer makes the moisture content of the balancing layer higher than that of the surface layer, it is noted Persson et al. does teach the surface layer may be applied onto the core layer prior to the balancing layer, wherein the balancing layer is the subsequently applied and moisturized (See page 5, paragraph [0121]).  It would have been apparent, or at least obvious, the previously formed surface layer has, or at least could have had a low moisture content after being applied and fully formed so that when flipping the core to apply the balancing layer, the surface layer does not creep.  Thus, in applying the water/stabilization fluid to the applied powder balancing layer, the moisture content of the balancing layer is being adjusted such that it is above that of the surface layer. 
Persson et al. is silent on the specific binder layer amounts relative to one another since it is silent of the specific binder make-up of the surface layer.  However, it would have been apparent the surface layer can be fabricated as desired.  Further, Persson et al. teaches a large variability in the amount of binder that may be present in the balancing layer (See page 4, paragraph [0092], teaching 30-70% by weight binder; and note the balancing layer-up is described separately from the surface layer, thus indicating its make-up is not entirely dependent thereon).  Examiner submits this suggests, at least at the lower binder loadings for the balancing layer, that it would have at least been obvious to a person having ordinary skill in the art at the time invention to utilize embodiments where the binder amount in the balancing layer is at least somewhat lower than that of the surface layer (See Meirlaen et al., pages 1-2, paragraph [0014], indicating similar balancing layers may have a much lower binder content, less than 50%, relative to the surface layer, and still be suitable; this indicates a 
Regarding Claims 24, 32, 33, 37-39, and 40, Persson et al. teach the balance layer is coated at 100-1000 g/m2 and the moisture layer may be up to 200 g/m2 (See page 4, paragraph [0095]).  Examiner submits working within such ranges at least renders obvious up to 30% moisture, such as using 150 g/m2 stabilization fluid and 500 g/m2 balancing layer, both firmly within the taught ranges.
Regarding Claims 27-28, Persson et al. teaches both binders in the surface layer and balancing layer may be the same, such as melamine formaldehyde resin (See page 2, paragraph [0019]).
Regarding Claims 30, 34, and 35 (formerly 36), Persson et al. teaches the surface layer may be a printed melamine resin impregnated paper, i.e. a decor paper (See page 4, paragraph [0087]).
Regarding Claim 31, Persson et al. teach pigments may be included in the binder (See page 1, paragraph [0008]).

Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson et al. and Meirlaen et al. as applied to Claim 20, and further in view of Pervan et al. (US 2010/0092731).
Regarding Claims 21-22, Jacobsson and Persson et al. teach applying moisture to the powder but fails to specifically precoating the core with water or steam.  However, when moisturizing a powder layer, it is known to coat a core and the powder itself (See, for example, Pervan, page 5, paragraph [0074]).  It would have been obvious to a person having ordinary skill in the art at the time of invention that coating at least a small amount of moisture on the core before and coating the powder after would have predictably distributed a more even amount of moisture around the powder while also providing for initial adhesion on the moist surface.

Claims 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson et al. and Meirlaen et al. as applied to Claims 20 and 36, and further in view of Kahara et al. (US 5,753,871).
Regarding Claims 41 and 42, Persson et al. and Meirlaen et al. teaches the methods of Claims 20 and 36 as described above.  Persson et al. is silent on cupping.  However, it is known applying moisture to a melamine formaldehyde-based balancing layer, such as is taught in Persson et al., can virtually eliminate cupping in similar panels (See, for example, Kahara et al., col. 2, line 62 to col. 3, line 6).  This suggests the moisture applied in Persson et al. will have a similar effect.  At the very least, it would have been obvious to apply a moisture step as in Kahara et al. to the balancing layer in Persson et al. because doing so would have predictably all but eliminated cupping.  Examiner submits the prior art suggests a step to eliminate cupping would meet the standards of Claims 41 and 42.  Note when the Examiner cannot concretely ascertain the properties possessed by the prior art but has a reasonable basis to See In re Skoner, 517 F.2d 947, 950 (CCPA 1975); In re Best 562 F.2d 1252, 1255 (CCPA 1977); In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990).  Note Kahara teaches applying up to 10 grams per square foot, or 107.6 g/m2 (See col. 3, lines 4-6) to a balancing layer with a weight of 22.5 lbs/1000 square feet, or 109.75 g/m2 (Note: 22.5lbs*453.6 g/lbs = 10,206 g/1000 sq ft, or 10.2 g/sq ft*10.76 sq ft/m2 = 109.75 g/m2), which suggests well over 30% moisture by weight may be applied.  Thus, the teachings of Kahara separately render obvious Claims 24, 32, 33, 37-39, and 40.

(2) Response to Argument
1.	No Prima Facie Case of Obviousness: Moisture Levels in the Layers
Appellant argues there is no evidence in Persson (US 2012/026395) that would lead one to expect the moisture in the balancing layer would be higher than the surface layer based on the methods described therein, and it is “mere speculation” to conclude otherwise.  Examiner respectfully disagrees.  Examiner notes if at ANY point in the process prior to curing, the balancing layer moisture content is adjusted such that it would be above that of the surface layer, the claim is satisfied.  Such moisture adjustments often occur in the course of normal production when forming panels with balancing and surface layers as claimed, and Persson teaches processes that would result in the adjustment as claimed.  

Persson teaches the second layer, i.e. the surface layer, can also be a powder and “can be applied in the same way as the powder based balance or protective layer by scattering on the core” (See page 2, paragraph [0045]). Thus, the surface layer also has water applied thereto and is dried to remove water in order to swell and adhere such a powder layer to the core in the same process as described for the balancing layer.  Finally, Persson teaches explicitly that the second layer, i.e. the surface layer, may be applied to the core first, and then the core turned over to form the first layer, i.e. the balancing layer (See page 5, paragraph [0121]).  
Thus, in such a process as is described as being suitable in Persson, the surface layer power is applied to the core, water is applied to powder to swell and adhere the powder to the core, the core is dried to remove at least part of the water, and then the core is flipped.  Subsequently, the balancing layer powder is applied to the core to form the balancing layer and water is applied thereto.  This water applied to the balancing layer necessarily adjusts the moisture content of the balancing layer to a higher level.  Further, this moisture is added by the same process as the surface layer on the opposite, which has already been dried.  Thus, after water is added to adjust the 
Thus, it is not “mere speculation” that the balancing layer may have a higher moisture content, but instead, the balancing layer would have been expected to have a higher moisture content immediately after the water is added thereto to fix it to the core in any process where the surface layer has already been applied first.  This is true because at this moment in the process, the balancing layer having water added thereto has not been dried while the opposing surface layer, formed in the same manner, has been dried.  Note nothing in the claims requires the balancing layer to be formed prior to the surface layer, nor do they require the adjustment to a higher moisture content to be maintained for any period of time.
	Appellant argues the drying step is necessary for the balancing layer to adhere and become stabilized onto the core.  Although this is true, it is unclear why it is relevant to distinguishing the instantly claimed process.  Firstly, as described above, when the initial powder is applied to the core in in Persson, the balancing layer has been applied thereon.  Nothing in the claims specifies the balancing layer must be “adhered” or “stabilized.”  On the contrary, the claim states “applying a balancing layer on a first surface of the core…in powder form.”  This is exactly what occurs in Persson prior to wetting.
	Secondly, it is irrelevant that the balancing layer is subsequently dried because nothing in the instant claims excludes subsequent drying.  The claims merely states “adjusting” the moisture content of the balancing layer such that the moisture content of prior to curing, it satisfies the claim.  This is true even if drying immediately brings the balancing layer’s moisture back into equilibrium with the surface layer following the “adjustment” because the adjustment still occurred as stated, i.e. prior to curing.  Nothing in the claim recites the adjusted moisture content of the balancing must be maintained until curing or pressing.  The adjustment merely need occur at some point “prior to curing,” and as laid out above, Persson clearly teaches a process where this would occur, i.e. essentially any process where the balancing layer is applied after the surface layer.
	Appellant argues Persson fails to disclose the surface layer possesses any kind of moisture content or is exposed to the stabilization fluid.  However, as described above, Persson teaches the surface layer may be a powder and be applied by the same methods as the balancing layer.  This implies the use of a stabilization fluid, i.e. water, and then drying to fix the layer on the core since otherwise the powder would scatter, or the undried liquid would spill or cause the layer to creep, when the core is flipped to form the balancing layer as recited.  
Further, it is unclear what Appellant is arguing by stating “Persson fails to disclose that the surface layer has any kind of moisture content.”  See Appeal Brief filed 1/25/2021, page 8. If Appellant is arguing the surface layer in Persson may not possess a “moisture content” at all, Examiner disagrees this is possible.  Firstly, the claim does not recite the surface layer possesses moisture, only a moisture content, which, as argued by the Examiner in previous rejections, may be zero (e.g. if there is an empty glass, it would be reasonable to say both: “my glass has no water” and “the water 
Secondly, as described above, Persson teaches the surface layer may use the same powder process as the balancing layer, which describes the drying as removing “part of the water,” thus implying at least some remains (See page 2, paragraph [0037]).  Lastly, even if for some reason the layer were fully dried, the humidity in the air would ensure there is at least some small amount of moisture and all available evidence would indicate at least some small amount of moisture remains in the surface layers (See Persson, page 4, paragraph [0092], teaching the wood fibers in the powder mixture forming the layers possess 3-8% moisture).  
	Examiner also notes nothing in the claim forbids the second moisture content from being lower than the first moisture content prior to adjusting. The claim merely states the first moisture content must be adjusted, and following that adjustment, the first moisture content must be higher than the second moisture content.  When the claim first introduces the first and second moisture contents, it recites nothing about their relationship relative to one another. Thus, if the first moisture content was also higher prior to the adjustment, this would still read on the claimed process as long as it remains higher after adjustment because the relationship after adjustment is the only relationship 
That being said, Examiner submits a powder having water applied thereto and then dried to remove “part of the water” would still be expected to have more water, and thus more moisture, than a powder prior to water being added.  Thus, the teachings of Persson do indicate the moisture content of the essentially dry powder balance layer prior to the “adjusting” step would have had less moisture content than the surface layer, which only had part of the added water removed in drying, thus implying more water than the dry powder alone. 

2.	Synergistic Effect Between the Applied Binder Amounts and Moisture Contents of the Surface and Balancing Layers
Appellant argues it is nothing more than an “assumption” to conclude Persson teaches varying the amounts of binder in the balancing layer relative to the surface layer.  However, Persson frequently indicates the surface layer and balancing layers may have different make-up and generally discusses their make-up separately.  The surface layer is described as potentially including print or color (See page 2, paragraph [0046]), a paper sheet or two paper sheets (See page 4, [0086]), a lacquered veneer (See page 4, paragraph [0088]), and/or cork, rubber and thermoplastic materials (See page 4, paragraph [0089]), all of which are not taught as being part of the balancing layer.  When Persson discusses the composition of the balancing layer, the discussion is not framed as being as being for both the surface layer [1] and the balancing/protective layer [3], as you would expect if it is essential they must have the 
Persson states the balancing layer may comprise a mixture of wood-based MDF fibers and melamine formaldehyde (MF) thermosetting binder wherein the weight percentage of binder to fiber may have wide variation such that the binder may be present at 30-70% by weight (See page 4, paragraph [0092]). Thus, it is clear the balancing layer and surface layer need not have the same make-up and may vary relative to one another.  Although it is not made explicit these variations includes varying the relative binder in each layers, “it is proper to take into account not only specific teachings of the references but also the inference which one skilled in the art would reasonably be expected to draw therefrom …”). In re Hoeschelle, 406 F.2d 1403, 1406-407, 160 USPQ 809, 811-12 (CCPA 1969).  The separate discussions regarding the make-up of the surface layer [1] and the balancing layer [3] in Persson, as well as the wide variation of binder described for the balancing layer strongly suggest to a person having ordinary skill in the art at the time of invention that suitable embodiments of the invention would have included panels where the balancing layer, due potentially high loadings of MDF fiber, has less binder than the surface layer.  
To further support the conclusion that using less binder material in the balancing layer would have been obvious, Examiner has provided explicit evidence via Meirlaen et al. (US 2011/0283642) that balancing layers in similar panels may be thinner or otherwise possess less binder than the surface layers, such 50% or more less binder (See pages 1-2, paragraph [0014]), so as to utilize less binder for a given surface layer, prima facie obvious. 
In order to overcome this obviousness, Appellant argues the relationship between moisture content and the amount of binder offers an unexpected synergistic relationship not cited in the art.  Appellant thus argues the obviousness rejection is overcome by unexpected results.  However, it is noted in order to successfully argue for unexpected results, the advantages must be commensurate in scope with the claim.  See MPEP 716.02(d).  Examiner submits this is not the case with the instant claim language.  Any unexpected advantage that may be achieved appears more directed to the moisture content at the time of curing than to binder content, and even if there is a synergistic relationship between the two, it only occurs at the time of curing via heating and pressing through improved heat transfer during pressing and increased cross-linking during curing. See instant USPgPub 2020/0164622, page 2, paragraph [0031], teaching “[t]he moisture in the balancing layer facilitates and improves heat transfer from the heated press plates into the balancing layer, thus accelerating and/or increasing cross-linking of the thermosetting resin. The moisture content also influences curing of the thermosetting resin by increasing or facilitating floating of the thermosetting binder, which may result in a higher degree of cross-linking.”).  However, as discussed above, the claim is not so limited and only requires an adjustment such that the moisture content is higher at some point “prior to curing” without any requirement this moisture content is maintained until or during heating, pressing, or curing.  Thus, the claim is broad enough to include processes, such as in Persson, wherein the adjusted moisture content is equilibrated prior to curing.  Since there is no asserted advantage prima facie case of obviousness in the rejection.
Appellant also argues there is no specific evidence to utilize both more moisture and less binder in the balancing layer. However, as described above, the claims to not require more moisture in the balancing layers, they simply require an adjustment to a higher moisture content than the surface layer at some point in the process, such as is likely to occur in the course of ordinary processing of such layers, as described above.  Such ordinary processing may be utilized to manufacture known panels, such as a balancing layer with less binder than the surface layer as is known in the art, so as to, for example, save on binder costs when constructing a desired surface layer.  It is noted “analysis [of whether the subject matter of the claim would have been obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, since court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l v. Teleflex, Inc. 127 S. Ct 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007) (quoting In re Kahn, 441, F.3d 977, 988, 78 USPQ2d 1329, 1336-37 (Fed. Cir. 2006)).  See DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patric Co., 464 F.3d 1356, 1361, 80 USPQ2d 1641, 1645 (Fed. Cir 2006) (“The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.”). The prior art makes clear both the adjusting step and the use of less binder in the balancing layer would result when See e.g. KSR 127 S. Ct at 1739 (holding that “unit[ing] old elements with no change in their respective functions obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men”).

3.	Dependent Claims 24, 32-33 and 37-40 are further patentable over the cited art
Appellant argues Persson doesn’t teach the recited moisture levels because Persson discloses drying and fails to disclose the moisture content following drying.  However, as described above, the claims don’t recite actual moisture levels, but only an adjustment such that the balancing layer has a higher moisture content prior to curing. The moisture content present prior to drying the balancing layer is also present prior to curing, and thus the adjustment to the pre-dried moisture content in Persson may be utilized to meet the claim language.  The fact subsequent drying occurs on the wetted balancing layer is irrelevant to reading on the claim language. Other than arguing this moisture is subsequently dried, Appellant has provided no rebuttal to Examiner’s reasoning for satisfying the “adjusting” in these claims, and thus Appellant has not overcome the reasoning in the rejection.
Appellant further argues if one was to rely on the teachings of Meirlaen, they would utilize the binder therein over the binder in Persson.  Examiner disagrees with this assessment since Meirlaen is merely used as explicit evidence for what is already implied in Persson, and there is no evidence the teachings about binder content in balancing layers are only limited to the specific binders taught in Meirlaen.  On the 
  Further, even if the binder of Meirlaen were utilized, there is no reason it could not have been applied as a powder that is subsequently wetted, as is taught in Persson.  Therefore, even if lower levels of moisture were desired in the binding layer of Meirlaen at the time of pressing than are currently claimed, this is irrelevant because, as repeatedly argued, the claims never specify a moisture level at the time of pressing or curing, but only an adjustment in moisture content prior to curing.  Further drying following such an adjustment as claimed so as to achieve any desired moisture content prior to curing is not excluded by the current claim language.  As described above, this broad scope of the current claims is exactly why the current claims are not commensurate in scope with the Appellant’s asserted advantages in arguing unexpected results.

4.	Dependent Claims 41-42 are further patentable over the combination of cited art
	Appellant argues the teachings of Kahara (US 5,753,871) only apply to a paper backing and thus are not relevant to a binder in powder form as currently claimed.  Examiner respectfully disagrees.  Persson teaches a powder layer and wood-based MDF fibers form the balancing layer, and when the water is removed from these fibers, the fibers fuse and effectively form a connected fiber-based layer similar to paper (See page 3, paragraph [0071], describing the effect wherein the “fibers in the mix will be 
Kahara et al. teaches the water is applied so the paper can absorb the water (See col. 3, lines 1-2).  However, it would have been readily apparent the connected wood fibers in the dried balancing layer of Persson would have behaved similarly to an impregnated paper and the fibers therein certainly would have been equally as susceptible to absorbing water as the fibers in paper.  Thus, it would have been reasonable to assume spraying water on the formed layer of Persson as in Kahara et al. would have had some effect at preventing incidences of cupping such as is taught in Kahara et al.  
Further, it would appear the only reason such subsequent water spraying would not occur would have been if a person having ordinary skill in the art at the time of invention would have been already assured that cupping would not occur due to the previous water treatment applied in setting the balancing layer in Persson (See also, Persson, page 2, paragraph [0024], suggesting the in situ paper forming via fibers reduces “shrinkage” during curing relative to pre-made paper, thus suggesting the balancing layers in Persson are less susceptible to cupping).  Either way, the prior art indicates either that the panel in Persson would naturally have minimal cupping and/or that it would have been obvious to apply spraying methods such as in Kahara to 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SCOTT W DODDS/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        
Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.